Case: 21-30763     Document: 00516337118          Page: 1    Date Filed: 05/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         May 31, 2022
                                   No. 21-30763                         Lyle W. Cayce
                                                                             Clerk

   James C. Tate,

                                                            Plaintiff—Appellant,

                                       versus

   United Steel, Paper & Forestry, Rubber,
   Manufacturing, Energy, Allied International &
   Service Workers International Union Local 8363,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:20-CV-882


   Before Clement, Haynes, and Higginson, Circuit Judges.
   Per Curiam:*
          Pro se Plaintiff-Appellant James C. Tate appeals the district court’s
   order granting summary judgment in favor of Defendant-Appellee United
   Steel Workers Union Local 8363 (“Union” or “USW”) and its order



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30763      Document: 00516337118           Page: 2     Date Filed: 05/31/2022




                                     No. 21-30763


   denying relief under Federal Rule of Civil Procedure 60(b). For the following
   reasons, we AFFIRM.
                                           I
          Tate was employed as a production operator at a petroleum refinery
   in Louisiana from 1994 to 2017. During his employment, Tate was a Union
   member. On September 1, 2017, the employer refinery gave Tate the choice
   between termination and retirement. Tate elected retirement.
          Tate, who is African American, immediately wrote a grievance
   alleging that he was terminated on the basis of race. The Union offered to
   file the grievance on Tate’s behalf and did so on October 22. In August 2018,
   the employer denied the grievance on the basis that Tate had elected to retire
   and not been terminated. In July 2019, the Union informed Tate that it would
   not arbitrate his case on his behalf because it believed that it was not likely to
   succeed.
          In March 2020, Tate sued the Union, alleging breach of contractual
   obligations and race-based employment discrimination under Title VII of the
   Civil Rights Act of 1964, 42 U.S.C. § 2000e et. seq. He did not name his
   former employer. The Union moved for summary judgment, which the
   district court granted in full. Tate then moved for relief under Rule 60(b),
   arguing that the Union failed to notify him of its summary judgment motion
   and to serve him with the motion and attachments. The district court denied
   that motion too, finding that Tate failed to establish he had not received
   notice of the motion.
          Liberally construing the briefing in light of Tate’s pro se status, the
   instant appeal challenges both orders of the district court.




                                           2
Case: 21-30763        Document: 00516337118         Page: 3    Date Filed: 05/31/2022




                                     No. 21-30763


                                          II
          We review a district court’s grant of summary judgment de novo. See
   Renfroe v. Parker, 974 F.3d 594, 599 (5th Cir. 2020). Summary judgment is
   appropriate when a movant establishes that “there is no genuine dispute as
   to any material fact and [they are] entitled to judgment as a matter of law.”
   Fed. R. Civ. P. 56(a).
          As an initial matter, Tate does not challenge the district court’s
   conclusion that most of his claims are time-barred. Namely, his breach-of-
   contract claims arising from various alleged conduct between 2004 and 2017,
   see La. Civ. Code art. 3499 (10-year statute of limitations); his claim that
   the Union breached its duty of fair representation when it decided not to
   arbitrate on his behalf in July 2019, see 29 U.S.C. § 160(b) (six-month statute
   of limitations); and his Title VII claims based on alleged events in 2011 and
   2015, see 42 U.S.C. § 2000e-5(e)(1); La. Stat. Ann. § 51:2231 (300-day
   statute of limitations). Thus, we do not address those claims because they
   are time-barred.
          As for the remaining Title VII claim stemming from the Union’s
   refusal to arbitrate on his behalf, Tate failed to proffer similarly situated
   comparators that were treated differently in nearly identical circumstances.
   Tate set forth three white comparators but did not establish involvement by
   the Union to advance a post-termination grievance to arbitration in those
   cases. Thus, the comparators are not similar to Tate. See Wesley v. Gen.
   Drivers, Warehousemen & Helpers Loc. 745, 660 F.3d 211, 213 (5th Cir. 2011)
   (recognizing that a prima facie case of discrimination requires the plaintiff to
   establish “he was treated less favorably . . . than were other similarly situated
   employees who were not members of the protected class, under nearly
   identical circumstances” (quoting Lee v. Kan. City S. Ry. Co., 574 F.3d 253,
   259 (5th Cir. 2009))).




                                          3
Case: 21-30763      Document: 00516337118          Page: 4    Date Filed: 05/31/2022




                                    No. 21-30763


          In his remaining breach-of-contract claim, Tate alleges that the Union
   breached the International USW Constitution by failing to establish a Civil
   Rights Committee and to hold regular membership and Board meetings.
   Under the Labor Management Relations Act, individual union members may
   bring claims for breach of an international union constitution. See 29 U.S.C.
   § 185; see also Wooddell v. Int’l Bhd. of Elec. Workers, Loc. 71, 502 U.S. 93,
   100–02 (1991). However, the record reflects that the Union did schedule
   regular meetings and did establish a Civil Rights Committee. Tate argues
   that the meetings had poor attendance and the Committee had few members,
   but he fails to point to any provision of the USW Constitution requiring the
   Union to recruit more members to the Committee or to compel attendance
   at meetings. Thus, he has not shown that the Union breached the USW
   Constitution.
          Finally, we review the district court’s denial of relief under Rule 60(b)
   for abuse of discretion. See Webb v. Davis, 940 F.3d 892, 898 (5th Cir. 2019).
   Tate fails to point to record evidence supporting that he was not properly
   provided copies of the motion for summary judgment and attachments. He
   also fails to identify any arguments that he failed to advance in opposition to
   the motion but would have if given additional opportunity. The district court
   did not abuse its discretion when it denied Tate relief under Rule 60(b).
                               *      *       *      *
          We AFFIRM the judgment of the district court.




                                          4